  8:20-cv-00155-RGK-PRSE Doc # 10 Filed: 08/25/20 Page 1 of 2 - Page ID # 33




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOHN K. WALTON,

                   Plaintiff,                               8:20CV155

      vs.
                                                MEMORANDUM AND ORDER
MICHAEL MYER, Director of DCCC;
CAPTAIN WEST, Captain of DCCC;
LT. SWECRCK, SGT. MOSS, CO. II
MCNEIL, CO. II GILLESPIE, CO. II
GENO, CO. II JACKSON, BETSY
BROWN, and STORE CLERK FOR
DCCC,

                   Defendants.


       This matter is before the court on its own m otion. On June 11, 2020, t he
court ordered Plaintiff to show cause within 30 days why this case sh ould n ot be
dismissed for failure to pay the filing fee assessed by t h e court on May 6, 2020.
The court later extended the date by which Plaintiff needed to show cause to
August 17, 2020. To date, Plaintiff has not shown cause for his failu re t o pay t h e
filing fee and has not paid the filing fee or sought an extension of time in which t o
do so.

      IT IS THEREFORE ORDERED that: This matter is dismissed without
prejudice for failure to pay the court’s filing fee, and for failure t o com ply with a
court order. The court will enter judgment by a separate document.
8:20-cv-00155-RGK-PRSE Doc # 10 Filed: 08/25/20 Page 2 of 2 - Page ID # 34




   Dated this 25th day of August, 2020.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge




                                    2
